Founders Square
                                       ---                        _                Telephone:    214.670.9989
900 Jackson Sbeet, Suite 730                 LAW OFFICES OF                        F'ax:         214.6709904
Dallas, Texas 75202                   DrnN MeloNr                                  www. deanmalonelawfrrm. com


                                             January 10,2020


   Via Email    - ejohnstonf@mcginnislaw.com            Via Email     -   e"magee@allisorl-bass.com

   Mr. Eric A. Johnston                                 Mr. J. Eric Magee
   McGinnis Lochridge                                   Allison, Bass & Magee, LLP
   600 Congress Ave., Suite 2100                        402 W. l2th Street
   Austin, Texas 78701                                  Austin, Texas 78701

   Via Email - cass.weil?t1d@.squirepb.com Via Enrai!                 -   csmith@danielstarklaw.com

   Mr. S. Cass Weiland                                  Cory W. Smith
   Mr. Robert A. Hawkins                                Daniel Stark Law, PC
   Squire Patton Boggs, LLP                             P.O. Box 1153
   2000 McKinney Ave., Suite 1700                       Bryan, Texas 77806
   Dallas,   TX   75201

             RE: John Fairchild and Susie Fairchild, individually, qnd es Independent
                    Administrators of an on behalf of the Estate of Kelli Leanne Page and the heirs-
                    atJaw of Kelli Leanne Page v. Coryell County, Texas, Steven Russell Lovelody,
                    and Wesley Harlsnd Pelfrey; Civil Action No. 6:19-cv-00029; in the United
                    States District Court for the Western District of Texas, Waco Division.

   Dear Counsel

             I wrote to Defendants' counsel on November 27,2079,December 20, 2019, and,January
   6, 2420 asking that certain written discovery responses be supplemented. Those specific
   responses were listed in my December Z0,2Al9 letter. My letters were ignored. I would
   obviously prefer not to file a motion to compel. However, if I do not receive amended or
   supplemental discovery responses on or before Tuesday, January 14,2020, or agreement on or
   before that date as to when such responses will be served, I will draft a motion to compel.
   Hopefully, that will be unnecessary.




                                                             T. Dean Malone
   TDMicmr
   Enclosures




                                               Page 1   of   1                                EXIIIBIT

                                                                                                 D
